DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/13/2020 have been entered. Claims 1-5, 7, 8, 12-22, 24, and 25 are pending in the application. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 08/18/2020.
Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:
In line 9 of claim 1, “each radial wire segment” should be changed to “each first radial wire segment” in order to remain consistent with previously used terminology. 
 In line 11 of claim 16, “each radial wire segment” should be changed to “each first radial wire segment” in order to remain consistent with previously used terminology. 
In line 8 of claim 19, “each radial wire segment” should be changed to “each first radial wire segment” in order to remain consistent with previously used terminology. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22 and 25 recite “the first insert portion is formed separately from the second insert portion”. This subject matter is not properly described in the application as filed because the specification does not disclose a first insert portion “formed separately” from a second insert portion. Paragraph [0040] discloses the first insert portion is attached to the second insert portion, “although this is not required”. Therefore, the specification discloses first and second insert portions that are not attached, but fails to disclose these elements being “formed separately” as recited in the amended claims dated 11/13/2020.
Allowable Subject Matter
Claims 7, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodewadt et al. (US 2015/0313603).
Regarding claim 1, Bodewadt et al. discloses an occlusion device (80, FIG 6, paragraph [0048]) having a proximal end (Left end as viewed in FIG 6) and a distal end (Right side as viewed in FIG 6), the occlusion device comprising: a support frame (82) having a longitudinal axis (See FIG 6 below) and a longitudinal center (See FIG 6 below, the longitudinal center is located along the longitudinal axis at a radially centered location), the support frame being self-expandable (Paragraph [0055]) from the constrained shape to an unconstrained shape (Paragraph [0054] discloses the device can have a deployed diameter of 2-3mm and be delivered in a 4 Fr catheter, which has a dimeter of 1.3 mm. Therefore, there is understood to be a constrained and an unconstrained state of the device) and comprising (i) a first hub (96, paragraph [0050]; this location is interpreted as a hub because it is a region which forms an effective center where a plurality of wires meet), (ii) a plurality of first radial wire segments (See FIG 6 below, paragraph [0050]) extending radially with respect to the longitudinal axis (FIG 6, paragraph [0050]; the conically arranged struts extend substantially radially relative to the longitudinal axis of the device), and (iii) a plurality of longitudinal wire segments (90, see FIG 6 below) extending from the plurality of radial wire segments (Each longitudinal segments connects to an end of a 


    PNG
    media_image1.png
    484
    752
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    470
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    780
    media_image3.png
    Greyscale


Regarding claim 2, Bodewadt et al. discloses the first closed end of the first insert portion is attached to the second closed end of the second insert portion (FIG 6; the closed ends of the first and second portions are attached by material at constriction location 36. Note the claim does not require direct attachment).
Regarding claim 3, Bodewadt et al. discloses the first insert and the second insert are each in a partially closed form selected from a hollow conical form (FIG 1 shows that twisting the midpoint of the sleeve forms a hollow conical shape at either end), a hollow pyramidal form or a hollow partial spheroidal form.
Regarding claim 4, Bodewadt et al. discloses at least one of the first insert portion or the second insert portion is a porous insert poriton (Paragraph [0034] discloses sleeve 30 can be formed of a slightly permeable material, which is interpreted as being porous. Paragraph [0058] further discloses the sleeve/insert 30 can be made of a filter mesh, which is interpreted as being porous).
Regarding claim 5, Bodewadt et al. discloses at least one of the first insert portion or the second insert portion comprises a polymeric material (Paragraph [0034] discloses sleeve 30 can be formed of a polymer such as UHMWPE or ePTFE).
Regarding claim 8, Bodewadt et al. discloses the plurality of first radial wire segments extend from the first hub (FIG 6) and each comprise a first radial wire segment end and a second radial wire segment end (See FIG 6 above), wherein the first radial wire segment end is attached to the hub (FIG 6, paragraph [0050] discloses the stent structure connects to element 96) and wherein the second radial wire segment end is directly attached to one of the plurality of longitudinal wire segments (FIG 6 shows the second end of  each of the radial wire segments is directly connected to a longitudinal wire segment).
Regarding claim 13, Bodewadt et al. discloses an assembly comprising the occlusion device of claim 1 and an elongated delivery member (Introducer system, paragraph [0054]) configured to be attached to and detached from the occlusion device (This limitation constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bodewadt meets the structural limitations of the claim, and the occlusion device can be constrained within and deployed from the introducer system, paragraph [0054]. This is interpreted as being configured to be “attached to and detached from” the delivery member).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bodewadt et al. (US 2015/0313603) as applied to claim 1 above, and further in view of Lubock et al. (US 2015/0133989 A1).
Regarding claim 12, Bodewadt et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Bodewadt et al. is silent regarding the support frame comprising a plurality of anchors.
However, Lubock et al. teaches an occlusion device (10, paragraph [0083]) with a support frame (12, FIG 6A) comprising a plurality of anchors (14, FIGs 6A, 6B, 7C-7G, Paragraphs [0083 and 0097-0098]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the support frame of Bodewadt et al. to comprise a plurality of outward extending anchors, as taught by Lubock et al., for the purpose of fixing the occlusion device in place at the target site of the vascular wall with sufficient force to fixate the device but without penetrating the tissue, thus preventing unnecessary trauma to the treatment site (Lubock: Paragraph [0097]). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodewadt et al. (US 2015/0313603) as applied to claim 13 above, and further in view of Strauss et al. (US 2012/0330348 A1).
Regarding claim 14, Bodewadt et al. discloses the claimed invention substantially as claimed, as set forth above for claim 13. Bodewadt et al. further discloses a mechanism for attaching the occlusion device to a retrieval or deployment device via element 96 (Paragraph [0050]).
Bodewadt et al. is silent regarding any specifics of the attachment mechanism, particularly the elongated delivery member and the occlusion device comprising interlocking arms or wherein the elongated delivery member and the occlusion device comprise a threaded male member and a threaded female receptacle. 
However, Strauss et al. teaches a vascular occlusion device (1500, FIG 28) and elongated delivery member (204, 210) wherein the mechanism for attachment between the elongated delivery member and the occlusion device comprise a threaded male member (1516) and a threaded female receptacle (1502, paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the mechanism between the elongated delivery member and the occlusion device of Bodewadt, to comprise a threaded male member and a threaded female receptacle, as taught by Strauss et al., for the purpose of securing the device to the delivery member during insertion until it has reached a target site and controllably releasing the device, because both the mechanism disclosed by Bodewadt et al. and the threaded mechanism taught by Strauss et al. are equivalent structures for providing a detachable connection and substitution of one for the other would have resulted in the predictable result of allowing the device to be secured to the delivery member during insertion until it has reached a target site and controllably releasing the device. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Bodewadt et al. discloses the claimed invention substantially as claimed, as set forth above for claim 13. Bodewadt et al. further discloses a mechanism for attaching the occlusion device to a retrieval or deployment device via element 96 (Paragraph [0050]).

However, Strauss et al. teaches a vascular occlusion device (21, FIG 3) and elongated delivery member (33) wherein the elongated delivery member and the occlusion device being configured to be detached by electrolysis (34, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the mechanism between the elongated delivery member and the occlusion device of Bodewadt, to be configured to be detached by electrolysis, as taught by Strauss et al., for the purpose of securing the device to the delivery member during insertion until it has reached a target site and controllably releasing the device, because both the mechanism disclosed by Bodewadt et al. and the electrolysis attachment taught by Strauss et al. are equivalent structures for providing a detachable connection and substitution of one for the other would have resulted in the predictable result of allowing the device to be secured to the delivery member during insertion until it has reached a target site and controllably releasing the device. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodewadt et al. (US 2015/0313603), and further in view of Nigon (US 2011/0276080 A1).
Regarding claim 16, Bodewadt et al. discloses an occlusion device (80, FIG 6, paragraph [0048]) having a proximal end (Left end as viewed in FIG 6) and a distal end (Right side as viewed in FIG 6), the occlusion device comprising: (a) a support frame (82) having a longitudinal axis (See FIG 6 above) and a longitudinal center (See FIG 6 above, the longitudinal center is located along the longitudinal axis at a radially centered location), the support frame being self-expandable (Paragraph [0055]) from the constrained shape to an unconstrained shape (Paragraph [0054] discloses the device can have a deployed diameter of 2-3mm and be delivered in a 4 Fr catheter, which has a dimeter of 1.3 mm. Therefore, there is understood to be a constrained and an unconstrained state of the device) and 
Bodewadt et al. is silent regarding a tubular delivery device and the tubular delivery device and vascular occlusion device being assembled in a kit.
However, Bodewadt et al. teaches an introducer assembly (Paragraphs [0040-0044]) comprising a tubular delivery device (Outer sheath, not shown, paragraph [0042]), an elongated delivery member (52, FIG 3), a guidewire (54) and a pusher element (Paragraph [0042]) for used with an alternative embodiment of an occlusion device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the introducer assembly taught by the alternative embodiment (including the tubular delivery device as claimed) with occlusion device of the present embodiment, for the purpose of having a means to control the insertion and deployment of the device within the target vasculature (Paragraph [0059] discloses optional and preferred features and modifications of the described embodiments are combinable and interchangeable with one another).
Furthermore, Nigon teaches a kit comprising an intravascular device and a catheter for carrying and delivering the device to its implantation site (Paragraphs [0070-0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to assemble the tubular delivery device and the vascular occlusion device taught by Bodewadt et al., into a kit, as taught by Nigon, for the purpose of providing two devices usable together.
Regarding claim 17, Bodewadt et al./Nigon disclose the invention substantially as claimed, as set forth above in claim 16. The device as modified further discloses the occlusion device is compressed and preloaded into the tubular device in the constrained shape (Device is loaded into the outer sheath, paragraph [0042]).
Regarding claim 18, Bodewadt et al./Nigon disclose the invention substantially as claimed, as set forth above in claim 17. The device as modified further discloses an elongated delivery member (52, FIG 3) configured to be attached to and detached from the occlusion device (This limitation constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bodewadt meets the structural limitations of the claim, and the occlusion device can be constrained within and deployed from the elongated delivery member, paragraphs [0042 and 0044]. This is interpreted as being configured to be “attached to and detached from” the delivery member).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodewadt et al. (US 2015/0313603).
Regarding claim 19, Bodewadt et al. discloses a method of treatment comprising: introducing an occlusion device (80, FIG 6) in a constrained shape (Paragraph [0054] discloses the device can have a deployed diameter of 2-3mm and be delivered in a 4 Fr catheter, which has a dimeter of 1.3 mm. Therefore, there is understood to be a constrained shape of the device) into a blood vessel (Paragraph [0050]), the occlusion device having a proximal end (Left end as viewed in FIG 6) and a distal end (Right side as viewed in FIG 6), the occlusion device comprising: (a) a support frame (82) having a longitudinal axis (See FIG 6 above) and a longitudinal center (See FIG 6 above, the longitudinal center is located along the longitudinal axis at a radially centered location), the support frame being self-expandable (Paragraph [0055]) from the constrained shape to an unconstrained shape (Paragraph [0054] discloses the device can have a deployed diameter of 2-3mm and be delivered in a 4 Fr catheter, which has a dimeter of 1.3 mm. Therefore, there is understood to be a constrained and an unconstrained state of the device) and comprising a plurality of longitudinal wire segments (90, see FIG 6 above) extending longitudinally along the longitudinal axis (FIG 6, paragraph [0048] discloses elements 90 are longitudinally extending), and a 
Bodewadt et al. is silent regarding the steps of removing a constraint that maintains the occlusion device in the constrained shape, such that the support frame self-expands and the device 
However, Bodewadt et al. teaches method of deploying the occlusion device of an alternative embodiment comprising the steps of removing a constraint (Outer sheath, paragraphs [0042-0044]) that maintains the occlusion device in the constrained shape (Paragraph [0042]), such that the support frame self-expands (Paragraph [0044]) and the device contacts a wall of the blood vessel (Paragraph [0044]) and the first insert potion and the second insert portion (Of sleeve 30) impede flow through the blood vessel (Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise using the delivery mechanism and method taught by the alternative embodiment with occlusion device of the present embodiment such that the method comprises a step of “removing a constraint maintains the occlusion device in the constrained shape such that the support frame self-expands and the device contacts a wall of the blood vessel and the first insert portion and the second insert portion impede flow through the blood vessel”, for the purpose of having a means to control the insertion and deployment of the device within the target vasculature (Paragraph [0059] discloses optional and preferred features and modifications of the described embodiments are combinable and interchangeable with one another).
Regarding claim 20, Bodewadt et al. discloses the invention substantially as claimed, as set forth above for claim 19. The invention as modified further discloses the constraint is removed by ejecting the occlusion device from a tubular medical device (Via the pusher element, paragraph [0042]).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(2) and claims 16 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further an alternative interpretation of the device of Bodewadt. In the alternative interpretation set forth in the rejection above, radial wire segments and longitudinal wire segments are directly attached as required by the claim. Examiner notes that the term “segment” under broadest reasonable interpretation can include a section of wire having straight sections and bends. The radial wire segments identified in the rejection above comprise a radially extending component and further include bent portions of the support frame. The limitation “radial wire segments” is not limited to linear wire portions that extend only in a radial direction. In reference to the summary of the interview conduction on 11/09/20, examiner and applicant discussed that amending claim 1 to comprise the limitations of claim 8 and further recite “the second radial wire segment is directly attached to one of said longitudinal wire segments” appeared to overcome the previous rejection. However, the current amendments do not appear to recite the limitations of claim 8 as discussed. Therefore, a rejection in view of Bodewadt is maintained in view of an alternative interpretation after consideration of the amendments to the claims. Examiner further notes that in view of the current set of claims, amending independent claim 1 to recite the limitations of dependent claim 7 appears to overcome the prior art reference because Bodewadt fails to teach radial and longitudinal wire segments which are directly attached and are linear or substantially linear.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.N.L./Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771